Exhibit 10.4


MACK-CALI REALTY CORPORATION


TAX GROSS UP AGREEMENT




        AGREEMENT ("Agreement") effective as of December 2, 2003 by and between
Mack-Cali Realty Corporation (the "Company") and Timothy M. Jones ("Employee").

        WHEREAS, pursuant to the 2000 Employee Stock Option Plan of Mack-Cali
Realty Corporation (the “Plan”), the Company, on December 2, 2003, awarded seven
thousand four hundred sixty-nine (7,469) shares (“Restricted Shares”) of the
Company’s common stock, par value $.01 per share (“Company’s Common Stock”) to
the Employee subject to the terms, conditions, and restrictions set forth in the
Plan, the Restricted Share Award Agreement between the Employee and the Company
dated December 2, 2003 (hereinafter, “Restricted Share Award Agreement”); and

        WHEREAS, the Company wishes to provide the Employee with a tax gross up
payment upon the date of grant applicable to such Restricted Shares;

        NOW THEREFORE, the parties hereto hereby agree as follows:

          1.        Employee shall receive a tax gross-up payment in an amount
equal to one hundred twenty-nine thousand dollars ($129,000) (the “Tax Gross-Up
Payment”) from the Company.


          2.        The Tax Gross-Up Payment shall be made as soon as
practicable following the date of grant but in no event later than December 31,
2003.


          3.        The Company shall have the right to deduct and withhold from
the Tax Gross-Up Payment all social security and other federal, state and local
taxes and charges which currently are or which hereafter may be required by law
to be so deducted and withheld.


          4.        Nothing in this Agreement shall confer on the Employee any
right to continue as an employee of the Company or in any way affect the
Company’s or any subsidiary’s right to terminate the Employee’s employment at
any time subject to the terms of the Employee’s employment agreement.


          5.        This Agreement contain the entire understanding of the
parties with respect to the payment of the Tax Gross-Up Payment and this
Agreement shall not be modified or amended except in writing and duly signed by
each of the parties.


          6.        This Agreement shall be governed by the laws of the State of
New Jersey applicable to contracts made, and to be enforced, within the State of
New Jersey.



--------------------------------------------------------------------------------


          7.        This Agreement shall be binding upon and inure to the
benefit of the successors, assigns and heirs of the respective parties.


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement to
be effective on the date first above written.

Mack-Cali Realty Corporation


By:  /s/ MITCHELL E. HERSH
——————————————
Mitchell E. Hersh
Chief Executive Officer




Employee


/s/ TIMOTHY M. JONES
——————————————
Timothy M. Jones



2

--------------------------------------------------------------------------------